Citation Nr: 0834973	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-39 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1981 to April 
1985 and November 1985 to November 1989.  The veteran died in 
February 2002.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


FINDINGS OF FACT

1.  A February 2002 certificate of death indicates that the 
veteran died at his home in February 2002 at the age of 40.  
The certificate of death lists the immediate cause of death 
as acute myocardial infarction.  The certificate of death 
lists morbid obesity as the other significant condition 
contributing to death, but not resulting in the underlying 
cause of death, acute myocardial infarction.  An autopsy was 
not performed.

2.  At the time of the veteran's death, service connection 
was not in effect for any disorder. 

3.  The medical evidence of record does not show that a 
disability of service origin or a service-connected 
disability caused or contributed to the veteran's death.

CONCLUSION OF LAW

A disability incurred in or aggravated by military service 
did not cause or contribute substantially or materially to 
cause the veteran's death.  38 U.S.C.A. §§ 1131, 1310, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a May 2007 letter satisfied the duty to notify 
provisions.  See 38 C.F.R. § 3.159(b)(1); Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  The veteran's service medical 
records and indicated private medical records have been 
obtained.  Further, the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim, to include the opportunity to 
present pertinent evidence.

Moreover, there is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2007).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The veteran died at home in February 2002 at the age of 40.  
The certificate of death reported the immediate cause of 
death was acute myocardial infarction.  The certificate of 
death listed morbid obesity as the other significant 
condition contributing to death, but not resulting in the 
underlying cause of death, acute myocardial infarction.  At 
the time of the veteran's death, service connection was not 
in effect for any disorder. 

The appellant claims that the cause of the veteran's death 
was related to his active military service.  Specifically, 
she claims that he developed a heart disorder during active 
military duty that was untreated which contributed to cause 
his death.  

The veteran's service medical records are negative for any 
diagnosis or indication of a heart disorder.  

In a February 1981 service medical record entrance 
examination, the examiner found a normal heart, and normal 
vascular and neurological systems.  The blood pressure 
reading was 148/80 and the pulse reading was 86.  In a 
February 1981 service entrance examination report of medical 
history, the veteran reported no frequent or severe headache, 
no dizziness or fainting spells, no shortness of breath, no 
pain or pressure in the chest, no palpitations or pounding 
heart, no heart trouble, no high or low blood pressure, and 
no periods of unconsciousness.  

In a May 1981 service medical record dental treatment 
questionnaire, the veteran reported no convulsions or dizzy 
spells, no high blood pressure, and no heart disease.  In 
another May 1981 service medical record, the blood pressure 
reading was 118/80.  In another May 1981 service medical 
record, blood testing found that glucose was normal.

In a July 1984 service medical record, the blood pressure 
reading was 108/74 and the pulse reading was 84.

In a March 1985 service medical record separation 
examination, the examiner found a normal heart, and normal 
vascular and neurological systems.  The blood pressure 
reading was 110/86 and the pulse reading was 80.  The 
examiner found that the veteran exceeded height and weight 
standards.

In a November 1985 service medical record for re-enlistment, 
the blood pressure reading was 132/78.  The pulse reading was 
84.  The examiner noted that the veteran was nine pounds 
overweight for his height.  The examiner found that the 
veteran had a normal heart, and normal neurological and 
vascular systems.

In a January 1986 service medical record dental treatment 
questionnaire, the veteran reported no high blood pressure, 
no heart disease, and no convulsions or dizzy spells, 

In a May 1987 service medical records, the veteran reported 
that he fell while in formation.  The veteran was treated for 
lacerations to his chin.  The blood pressure readings were 
128/60, 110/80, and 118/84.  The pulse readings were 80, 60, 
and 52.  The diagnosis was vasovagal reaction.  The examiner 
noted that after the fall, the veteran was immediately alert 
and oriented.

In a November 1987 service medical record, the blood pressure 
reading was 120/80.

In a November 1988 service medical record, the blood pressure 
reading was 112/70.  The pulse reading was 80.  In another 
November 1988 service medical record, the blood pressure 
reading was 106/70 and the pulse reading was 80.

In a May 1989 service medical record dental treatment 
questionnaire, the veteran reported no fainting or dizziness, 
no heart problems, and no angina.  

In an October 1989 service medical record, the cholesterol 
reading was 207 and the triglycerides reading was 96.

In another October 1989 service medical record for discharge, 
the blood pressure reading was 128/84 and the pulse reading 
was 68.  The examiner noted the veteran had a "heavy" 
build.  Upon examination, the examiner found a normal heart, 
and normal vascular and neurological systems.

In an October 1989 service medical record for discharge 
report of medical history, the veteran reported no frequent 
or severe headaches, no dizziness or fainting spells, no 
shortness of breath, no pain or pressure in the chest, no 
palpitations or pounding heart, no heart trouble, and no high 
or low blood pressure.  

In a November 1998 private medical record, the veteran 
reported to the emergency room after passing out five times 
at home.  The veteran reported that he had been "clammy" at 
home and that he ate ice cream and had severe diarrhea.  The 
blood pressure readings were 135/84, 131/86 and 124/78 and 
the pulse readings were 79, 85, and 89.  Upon discharge, the 
blood pressure reading was 106/58 and the pulse reading was 
78.  The diagnosis was syncope, vasovagal.  

In another November 1998 private medical record, the veteran 
reported that he had been to the emergency room the previous 
night.  The veteran reported that he had eaten ice cream and 
about 45 minutes later had diarrhea and passed out when he 
stood up from the toilet.  He reported that he felt very 
light-headed after that and he felt very faint in the course 
of ten minutes.  He reported that he had been worked up for 
lactose intolerance and had a sensitive stomach.  He also 
reported that his father died from a heart attack.  Upon 
examination, his blood was found to be low on potassium.  The 
veteran had no visual changes, shortness of breath, or chest 
pain.  There was no vomiting.  The electrocardiogram was 
normal.  The veteran was awake and oriented to person, place, 
and time.  The Hall-Pike vertigo testing maneuver was 
negative.  The blood pressure reading was 120/70.  The heart 
was regular.  The diagnosis was syncope most likely secondary 
to vaso-vagal episode, but will rule out reactive 
hyperglycemia with the glucose tolerance test.  The plan was 
to drink fluids and take Lactaid when eating dairy products.  
In another November 1998 private medical record, the veteran 
reported that he was tired "a lot."  Glucose testing was 
normal.  The diagnosis was syncope and tiredness.  The 
recommendation was regular exercise, multi-vitamin, and 
plenty of fluids.

In a March 2000 private medical record, the veteran reported 
a headache on the right side of his head around the ear and 
ear pain.  He reported sinus drainage, runny nose, head 
congestion, nausea, and vomiting.  Upon examination, there 
was no fever, chills, or sweating.  There was fluid behind 
the right ear, the heart was regular, and the lungs were 
clear.  The blood pressure reading was 120/88.  The pulse 
reading was 72.  The diagnosis was eustachian tube 
dysfunction, seasonal allergies, and allergic rhinitis.  The 
recommendation was Rhinocort and Claritin-Decongestant.

In a March 2001 private medical record, the veteran reported 
that he fell from a truck and landed on his left shoulder.  
The blood pressure reading was 130/80 and the pulse reading 
was 48.

In a July 2007 lay statement, the veteran's friend stated 
that on November 11, 1998, she was called to the veteran's 
home.  She stated that when she arrived at the veteran's 
home, he was stumbling around and unaware of his 
surroundings.  She stated that after helping the veteran lie 
down, she took his blood pressure and recalled it as being 
190/100.  The pulse reading was 100.  The respiration reading 
was 28 and shallow.  The veteran was transported by ambulance 
to the emergency room.

After reviewing the competent medical evidence of record, 
the Board finds that service connection for the cause of the 
veteran's death is not warranted.  The competent medical 
evidence of record fails to demonstrate a heart disorder 
related to active duty that caused or contributed 
substantially or materially to the veteran's death.  Service 
medical records throughout the veteran's service periods 
show normal blood pressure and pulse readings, with no 
indication of a heart disorder.  Moreover, there is no 
medical evidence of record that that links the veteran's 
fatal myocardial infarction to his military service.  
Accordingly, the medical evidence of record does not show 
that the cause of the veteran's death was related to military 
service.

The appellant testified before the Board that the vasovagal 
reaction in service was the beginning of his heart disease, 
which ultimately resulted in his death.  The appellant's 
statements alone are not sufficient to prove that the cause 
of the veteran's death was related to military service.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As she is not a physician, the appellant is not 
competent to make a determination that the cause of the 
veteran's death was related to military service or to any 
service-connected disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, service connection for the 
cause of the veteran's death is not warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


